NO. 12-12-00018-CR

                         IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

JAMES CORDAY BROWN,                                   §               APPEALS FROM THE THIRD
APPELLANT

V.                                                    §               JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                              §               ANDERSON COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       James Corday Brown appeals his conviction for prohibited substances in a correctional
facility, namely, marijuana. Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                               BACKGROUND
       Appellant was charged by indictment with the offense of prohibited substances in a
correctional facility, namely, marijuana, a third degree felony.1 Appellant entered an “open” plea
of guilty to the offense charged in the indictment. Appellant and his counsel signed various
documents in connection with his guilty plea, including a stipulation of evidence in which
Appellant swore, and judicially confessed, to the offense alleged in the indictment and admitted
that he committed each and every element alleged in the indictment and that he was guilty as
charged. The trial court found the evidence sufficient to substantiate Appellant’s guilty plea.


       1
           See TEX. PENAL CODE ANN. § 38.11(d)(1), (g) (West 2011).
         After a punishment hearing, the trial court adjudged Appellant guilty of prohibited
substances in a correctional facility and assessed his punishment at four years of imprisonment and
court costs.2 This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. We have reviewed
the record for reversible error and have found none.3 See Bledsoe v. State, 178 S.W.3d 824,
826-27 (Tex. Crim. App. 2005).


                                                    CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and the
trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for

         2
           An individual adjudged guilty of a third degree felony shall be punished by imprisonment for any term of
not more than ten years or less than two years and, in addition, a fine not to exceed $10,000. TEX. PENAL CODE ANN.
§ 12.34 (West 2011).
         3
           Counsel for Appellant certified that he provided Appellant with a copy of his brief and informed Appellant
that he had the right to file his own brief. Appellant was given time to file his own brief, but the time for filing such a
brief has expired and we have received no pro se brief.




                                                            2
discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22.                  Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the Texas Court of Criminal Appeals. See
TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements
of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re
Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered July 3, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3
                                     COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                             JUDGMENT

                                              JULY 3, 2013


                                         NO. 12-12-00018-CR


                                    JAMES CORDAY BROWN,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                              Appeal from the 3rd Judicial District Court
                           of Anderson County, Texas. (Tr.Ct.No. 30224)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      4